Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 22, 2022

                                    No. 04-22-00278-CR

                               Marco Antonio CONTRERAS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR8169
                       Honorable Stephanie R. Boyd, Judge Presiding


                                      ORDER
        On November 18, 2022, appellant filed Appellant’s Final Motion to Extend Time to File
Brief. On that same day, appellant filed the brief. We GRANT the motion and DEEM the brief
timely filed.


                                                  _________________________________
                                                  Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court